2017 UT App 180



               THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                           Appellee,
                               v.
                        BRITANY MINTER,
                           Appellant.

                      Per Curiam Opinion
                        No. 20160854-CA
                    Filed September 28, 2017

           Third District Court, Salt Lake Department
                The Honorable Vernice S. Trease
                          No. 151903199

             Melissa G. Stirba, Attorney for Appellant
          Simarjit S. Gill and Tony F. Graf Jr., Attorneys
                            for Appellee

   Before JUDGES DAVID N. MORTENSEN, JILL M. POHLMAN, and
                       DIANA HAGEN.

PER CURIAM:

¶1     Britany Minter appeals her conviction of assault, a class A
misdemeanor. Minter does not challenge her related convictions
for criminal trespass, a class B misdemeanor, and disorderly
conduct, an infraction. We affirm.

¶2     Minter was convicted of assault causing substantial
bodily injury. See Utah Code Ann. § 76-5-102(3)(a) (LexisNexis
Supp. 2016) (providing for the enhancement of assault to a class
A misdemeanor if “the person causes substantial bodily injury to
another”). “Substantial bodily injury” is defined as “bodily
injury, not amounting to serious bodily injury, that creates or
causes protracted physical pain, temporary disfigurement, or
temporary loss or impairment of the function of any bodily
                          State v. Minter


member or organ.” Id. § 76-1-601(12)(LexisNexis 2012). On appeal,
Minter does not challenge the sufficiency of the evidence
proving that she used force against the victim or that the victim
suffered substantial bodily injury. However, Minter argues that
the evidence was insufficient to prove beyond a reasonable
doubt that Minter was not lawfully acting to defend herself or a
third person when she struck the victim.

¶3     “Utah law requires the State to disprove the affirmative
proposition of self-defense, not just prove guilt, beyond a
reasonable doubt.” State v. Maama, 2015 UT App 235, ¶ 35, 359
P.3d 1272 (citation and internal quotation marks omitted). “A
person is justified in using non-deadly force against another in
self-defense ‘when and to the extent that the person reasonably
believes that force or a threat of force is necessary to defend the
person or a third person against another person’s imminent use
of unlawful force.’” Id. ¶ 44 (quoting Utah Code Ann. § 76-2-
402(1)(a)(LexisNexis 2012)). “In determining [the] imminence” of
the threat or the “reasonableness” of force used in self-defense,
“the trier of fact may consider . . . the nature . . . [and] the
immediacy of the danger.” Utah Code Ann. § 76-2-402(5)(a)–(b)
(LexisNexis 2012). “Force is justifiable under section 76-2-402
only if a reasonable belief in the imminence of unlawful harm
and in the necessity of defensive force coincide with the
defendant’s use of force.” State v. Berriel, 2013 UT 19, ¶ 14, 299
P.3d 1133. Accordingly, the jury in this case had to decide
whether the State met its burden to disprove that Minter
“reasonably believed force was necessary to defend herself” or
another person against another’s imminent use of unlawful
force. See Maama, 2015 UT App 235, ¶ 23. In doing so, the jury
was called upon to consider the nature and immediacy of the
threat that the victim posed. See id.

¶4     “We will reverse a jury conviction for insufficient
evidence only if the evidence presented at trial is so insufficient
that reasonable minds could not have reached the verdict.”
State v. Fedorowicz, 2002 UT 67, ¶ 40, 52 P.3d 1194 (citation and


20160854-CA                     2               2017 UT App 180
                          State v. Minter


internal quotation marks omitted). On appellate review, we
“assume that the jury believed the evidence that supports the
verdict” and do not “re-evaluate the credibility of witnesses or
second-guess the jury’s conclusion.” See id. (citation and internal
quotation marks omitted).

¶5     Minter contends that the State’s evidence could not have
convinced a reasonable jury beyond a reasonable doubt that
Minter did not act in self-defense or defense of another person.
The evidence established that Minter had met the victim’s adult
daughter at a bar earlier that evening. When the daughter
returned home, she and her boyfriend began quarrelling in the
driveway. The victim and her son, who was armed with a
machete, went outside to break up the argument. After the
boyfriend left, the victim insisted that her daughter come inside
to get a coat. Minter, who was walking home from the bar, heard
the commotion and intervened. When the victim grabbed her
daughter’s arm and tried to pull her into the house, Minter
struck the victim with an open palm, causing the victim to suffer
a broken nose, bruising throughout her face, and a blood clot
under her eye. At trial, Minter claimed she “felt very threatened
by [the victim] and her son and the commotion” and that “the
overall situation was threatening and volatile with a significant
verbal altercation between Minter and [the victim] and the
presence of [the victim’s son] and his machete in close
proximity.” Minter also testified that the victim hit her first, but
the victim testified that she never struck Minter.

¶6      Viewing the evidence in the light most favorable to the
verdict, the jury could conclude beyond a reasonable doubt that
Minter did not reasonably believe that force was necessary to
defend herself or the victim’s daughter. Thus, the evidence was
sufficient to support Minter’s assault conviction.

¶7     Accordingly, we affirm.




20160854-CA                      3               2017 UT App 180